Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear what is meant by the Applicant’s recitation “the medical table panel and the face of the pad facing each other which is larger than the other one” rendering the scope of the claim unascertainable.  






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11, 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2011/0092930 to Poorman in view of U.S. Pat. 2008/0113150 to Lee.
Claim 1-2, 4-5, 15-18, 20, Poorman discloses an apparatus comprising a medical table panel, a protective sheet 100 including a resilient material 210 defining a pad covering a table mattress and an upper face of a medical table, and a slip resistant material configured to be sandwiched between the upper face of the medical table and the pad to prevent slippage [0004]-[0005],[0015]-[0022].  Poorman is silent to a suction means.  Lee discloses a miniature means to provide suction with embodiments with various attachment means such as layer of adhesive 16 or suction means on both sides [0044].  Selecting from a plethora of means to prevent slippage is considered an obvious modification and it would have been obvious for one having ordinary skill in the art at the time of the invention to select a suction means as taught by Lee yielding predictable results that provide an equivalent and alternative means to prevent slippage during wet, uneven, porous, and relatively flexible or soft medical table surfaces [0016].  Poorman discloses the suction means to be miniature, but is silent to the suction means being micro.  Selecting a size for the structural suction means is considered an obvious 
Claims 3 and 19, Poorman, as modified discloses the apparatus wherein the micro suction foil has both sides provided with a micro suction surface and a face of the pad contacting the micro suction foil inherently has a surface structure capable to reduce a holding force between the face of the pad and the micro suction foil such that the holding force between the pad and the micro suction foil is smaller than between the upper face of the table panel and the micro suction foil.
Claim 6, Poorman, as modified, discloses the apparatus wherein the protective sheet capable of covering an entire mattress and the upper face of the medical table.
Claim 7, Poorman, as modified, discloses the apparatus wherein the protective sheet is capable of covering the upper face of the medical table or table mattress.
Claim 8-9, Poorman, as modified, discloses the apparatus wherein the protective sheet is configured as a tape attached to the mattress or to the medical table, capable of being attached to a central region thereof.
Claim 11, Poorman discloses the apparatus wherein the protective sheet comprises a liquid barrier 110 capable of prevent ingress of a liquid.




Allowable Subject Matter
Claims 10 and 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDRICK C CONLEY whose telephone number is (571)272-7040.  The examiner can normally be reached on Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.













/FREDRICK C CONLEY/Primary Examiner, Art Unit 3673